a

oO Oo NN DWN NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:11-cr-00096-JAM Document 384 Filed 10/06/20 Page 1 of 2

McGREGOR W. SCOTT
United States Attorney

PAUL HEMESATH

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Hi 00g4e Tanya
UNITED STATES OF AMERICA, CASE NO. 2: CR- RTE

Plaintiff, PROROSEDI ORDER SEALING DOCUMENTS
AS SET FORTH IN GOVERNMENT’S NOTICE
v.

ALEJANDRO FLETES-LOPEZ,

Defendant.

 

 

Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
Request to Seal, IT IS HEREBY ORDERED that the government’s three-page document pertaining to
defendant ALEJANDRO FLETES-LOPEZ, and government’s Request to Seal shall be SEALED until
further order of this Court.

It is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendant.

The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the government’s request, sealing the government’s motion serves a compelling interest. The Court
further finds that, in the absence of closure, the compelling interests identified by the
///

///

[PROPOSED] ORDER SEALING DOCUMENTS AS SET
FORTH IN GOVERNMENT’S NOTICE

 

 

 
ao ns NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

. Case 2:11-cr-00096-JAM Document 384 Filed 10/06/20 Page 2 of 2

government would be harmed. In light of the public filing of its request to seal, the Court further finds
that there are no additional alternatives to sealing the government’s motion that would adequately

protect the compelling interests identified by the government

Dad: /0/s' [4020 Vien“

THe HONORABLE JOHN A/ MENDEZ
ITED STATES DISTRICT JUDGE

[PROPOSED] ORDER SEALING DOCUMENTS AS SET
FORTH IN GOVERNMENT’S NOTICE

 
